Citation Nr: 0512697	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate surgery. 
 
2.  Entitlement to service connection for diabetes mellitus. 
 
3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).   
 
4.  Entitlement to service connection for hypothyroidism. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 until 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2002 
rating decision of the Newark New Jersey Regional Office (RO) 
that denied service connection for residuals of prostate 
surgery, diabetes mellitus, COPD, hypothyroidism, and 
entitlement to a total rating based on unemployability due to 
service-connected disability

These issues are addressed in the REMAND portion of the 
decision below and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Review of the record discloses that on VA from 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, dated in April 2002, the 
veteran indicated that he had been followed by a number of 
providers, including the VA, for the claimed disabilities at 
issue.  The record reflects that the private physicians 
identified were contacted to request clinical information.  
The claims folder does not show, however, that any clinical 
records were requested from the VA facility in Lyons, New 
Jersey where the veteran noted he had also received relevant 
treatment.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  Thus, the claims 
folder indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  All VA outpatient 
treatment records from the VA Medical Center at Lyons, New 
Jersey dating from 1968 should be retrieved and associated 
with the claims folder.  

The Board would also point out that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004) was enacted.  The 
VCAA requires VA to tell claimants what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  VA has also undertaken to advise 
claimants of the need to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  VA's duties to 
provide this notice are generally not met unless VA can point 
to a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Review of the record 
discloses that the veteran has not yet received the specific 
required notice with respect to the claim for hypothyroidism.

Since this claim must be remanded for other reasons, and 
since the veteran is apparently unaware of the evidence 
needed to substantiate the remaining claims, further notice 
is appropriate.

Consideration of the TDIU issue is deferred, because that 
issue inextricably intertwined with decisions on the service 
connection claims.  Moffitt v. Brown, 10 Vet. App. 214 
(1997).

Accordingly, this case is REMANDED for the following actions:

1.  A letter should be sent to the 
veteran explaining the evidence needed 
to substantiate his claim for service 
connection for hypothyroidism, and 
informing him of which portion of the 
information and evidence is to be 
provided by the veteran, and what part, 
if any, VA will attempt to obtain on 
his behalf.  He should be advised to 
submit relevant evidence in his 
possession

Advise the veteran that the evidence 
needed to substantiate his claims is a 
competent medical opinion (usually 
provided by a physician) supported by 
appropriate rationale, that a disease 
or disability now claimed was caused or 
is etiologically related to exposure to 
environmental agents (or some other 
disease or injury) in service, and that 
he may obtain such an opinion and 
provide it to VA.

2.  The veteran should also be advised 
that he should provide the names and 
addresses of all physicians who have 
treated him since discharge from 
service in 1968 for diabetes, prostate 
problems, hypothyroidism and COPD.

3.  Obtain records of any treatment for 
which the veteran submits a release.

4.  All of the veteran's records of 
relevant treatment at the VA Medical 
Center, Lyons, New Jersey from 1968 to 
the present should be requested and 
associated with the claims folder.  

5.  Thereafter, readjudicate the 
veteran's claims.  If the benefits 
sought on appeal continue to be denied, 
issue a supplemental statement of the 
case.  Then return the record to the 
Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Mark Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


